Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14: Prior art fails to teach, nor render obvious, “a second rotation control unit configured to rotate at least one of the first antenna and the second antenna about a second axis that passes through a substantial center of the second ring and that is substantially orthogonal to the first axis," in combination with all of the features recited in the independent claim.   
 Claims 15-18: Prior art fails to teach, nor render obvious, “a second antenna capable of being coupled to the first antenna by an electromagnetic field, the second antenna being mounted on the second rotary unit," in combination with all of the features recited in the independent claim.
Claims 19 and 20: Prior art fails to teach, nor render obvious, “performing second rotation control to rotate at least one of the first antenna and the second antenna about a second axis that passes through a substantial center of the second ring and that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AKUZAWA et al. (U.S. Publication No. 2018/0205264), in figure 2A, for example, discloses a wireless power transmission antenna device.
Kikuchi et al. (U.S. Patent No. 9,887,590), in figures 1-2, discloses a robot arm having multiple axis of rotation and a wireless power transmission system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Robert Karacsony/Primary Examiner, Art Unit 2845